Citation Nr: 0725358	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1992 for service connection for disabilities of the right 
shoulder, cervical spine, and left hip.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1981 to June 1990.
The remote procedural history of this case is set forth 
below.  The veteran's current appeal arises from a December 
2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania which, 
inter alia, denied the veteran's claim of entitlement to 
service connection for an effective date earlier than 
February 20, 1992 for service connection for disabilities of 
the right shoulder, cervical spine, and left hip.   The 
veteran filed a notice of disagreement (NOD) in January 2006, 
and the RO in Boston, Massachusetts issued a statement of the 
case (SOC) in May 2006.  The veteran perfected his appeal as 
to this issue by filing a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in July 2006.

In April 2007, the veteran presented testimony at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

The December 2005 RO rating decision also involved the 
assignment of ratings for the veteran's three service-
connected disabilities (right shoulder, cervical spine, and 
left hip).  The veteran has perfected an appeal only as to 
the effective date issue.  See 38 U.S.C.A. § 7105 (West 
2002). 


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection (VA Form 21-526) on February 20, 1992.

2.  An effective date of February 20, 1992 was assigned for 
service connection for a right shoulder disability in January 
2002; for a cervical spine disability in December 2002; and 
for a left hip disability in October 2004. 

3.  The veteran initially challenged the assigned effective 
date in March 2005.


CONCLUSIONS OF LAW

1. The January 2002 and December 2002 RO decisions are final 
as to the matter to the assignment of an effective date for 
service connection for right shoulder and cervical spine 
disabilities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2. The veteran's claim of entitlement to an earlier effective 
date for the right shoulder and cervical spine disabilities 
was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

3.  The criteria for an effective date prior to February 20, 
1992 for the grant of service connection for a right shoulder 
disability, a cervical spine disability and a left hip 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than the 
currently assigned February 20, 1992 for his three service-
connected disabilities, involving the right shoulder, 
cervical spine, and left hip.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, with respect to the right shoulder and 
cervical spine disabilities the veteran's claim fails because 
he did not raise the earlier effective date issue in a timely 
fashion.  Whatever facts are necessary to adjudicate the 
claim are already contained in the claims folder.  Thus, 
notice or assistance to the veteran would be fruitless.

With respect to the left hip disability, and indeed all three 
disabilities, no VCAA notice is necessary because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  

No additional development could alter the evidentiary or 
procedural posture of this case. In the absence of potential 
additional evidence, no notice is necessary. See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

The Board hastens to add that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2006). The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  As was noted in the Introduction, the veteran 
presented testimony at a personal hearing in April 2007.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulation

Effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.   See 38 U.S.C.A. § 5110 (2006).

If a claim for service connection is received within one year 
after separation from service, service connection may be 
granted as of the day following the date of separation.  See 
38 C.F.R. § 3.400(b) (2006).

Claims

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2006).


Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The Board believes that a pertinent procedural history would 
aid in the understanding of its decision. 

As was noted in the Introduction, the veteran left military 
service in June 1990.  
On February 20, 1992, the veteran filed a VA Form 21-526, 
Application for Compensation, in which he requested service 
connection for, inter alia, disabilities of the right 
shoulder, cervical spine, and left hip.  In a June 1993 
rating decision, the RO denied the claims.  The veteran 
appealed to the Board, which remanded the claims in August 
1996.

In January 2002, service connection was granted for the right 
shoulder disability by the RO, effective February 20, 1992.  
In a decision dated December 3, 2002, the Board granted 
service connection for cervical spine arthritis.  In an 
implementing decision dated December 9, 2002, the RO assigned 
an effective date of February 20, 1992 for service connection 
for the cervical spine disability.  In a September 9, 2004 
decision, the Board granted service connection for the left 
hip disability.  In an implementing decision dated October 
2004, the RO assigned an effective date of February 20, 1992 
for service connection for the left hip disability.    

In March 2005, the veteran filed a claim of entitlement to an 
earlier effective date for service connection for the three 
disabilities.  That claim was denied by the RO in December 
2005.  This appeal followed.

Analysis

The veteran seeks an effective date earlier than the 
currently assigned February 20, 1992 for service connection 
for disabilities of the right shoulder, cervical spine, and 
left hip.  In substance, he contends that he filed an initial 
claim for service connection shortly after he left military 
service in June 1990 and not on February 20, 1992 as is 
indicated in the record on appeal.  He therefore desires 
service connection for all three disabilities as of the day 
after he left military service, June 12, 1990.  See the April 
2007 hearing transcript, page 2. 

For reasons which will be explained below, the Board finds 
that the veteran has failed to file a timely claim of 
entitlement to an earlier effective date with respect to the 
right shoulder and cervical spine disabilities.  With respect 
to all three disabilities, the evidence does not in fact 
indicate that the veteran filed an initial claim of 
entitlement to service connection prior to February 20, 1992.

The relevant procedural history of this case has been set out 
above. The RO assigned an effective date of February 20, 1992 
for the right shoulder disability in January 2002 and for 
cervical spine arthritis in December 2002.  The same 
effective date was assigned for the left hip disability by 
the RO in October 2004.  The veteran initially challenged the 
assigned effective date in March 2005.   

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006). 
In that three-judge decision, the Court held that where a 
rating decision which established an effective date for an 
increased rating becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time. See Rudd, 20 Vet. App. at 299.

The January 2002 and December 2002 RO rating decisions which 
assigned an effective date of February 20, 1992 for the right 
shoulder and cervical spine disabilities, respectively, were 
not appealed by the veteran.  Those decisions became final 
one year after their issuance, in January 2003 and December 
2003, 
respectively.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran's initial 
disagreement as to the effective date assigned was not filed 
until March 2005.

The Court held in Rudd that where (as here) a rating decision 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In this case, the veteran has not alleged CUE.

In short, if the veteran believed that the RO's January 2002 
and December 2002 decision which assigned an effective date 
as to the right shoulder and cervical spine disabilities were 
wrong, it was incumbent upon him to file NODs within one 
year.  Since he did not do so, he has no right to disagree 
with those decisions at a later date.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 [timeliness of filing NODs].  
That being the case, the veteran is left with only the option 
in her attempt to obtain an earlier effective date: a CUE 
claim. To date, he has not alleged CUE.  

Accordingly, the veteran's claim to establish an effective 
date earlier than the currently assigned February 20, 1992 
for service connection for the right shoulder and cervical 
spine disabilities fails on this basis alone.  

With respect to the left hip disability, the effective date 
of February 20, 1992 was assigned by the RO in an October 
2004 rating decision.  The veteran initially disagreed with 
that decision in March 2005, within the one year period for 
doing so.  The October 2004 RO rating decision therefore is 
not final, and the Board may address the matter of an earlier 
effective date for service connection for the left hip 
disability on the merits.

The Board has the fundamental authority to decide in the 
alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although the Board believes that Rudd is dispositive of the 
claim with respect to the right shoulder and cervical spine 
disabilities, for the sake of completeness the Board will 
also address the veteran's contentions concerning these 
disabilities as well.   

As to all three disabilities, the veteran contends that he 
filed a claim of entitlement to service connection in 1990, 
shortly after he left military service, and that service 
connection should be granted effective June 12, 1990, the day 
after he left military service.  In essence, he contends that 
he mailed in a VA Form 21-526 to the RO in Cleveland, Ohio at 
approximately the same time he separated from military 
service.  See the April 2007 hearing transcript, page 6.  The 
veteran further testified that he had been informed by VA 
that the form had never been received.  Id., pages 8-10. 

The Board has carefully reviewed the record in order to 
determine whether any claim for service connection can be 
detected prior to February 20, 1992.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In 
this case, no such claim, formal or informal, exists.

With respect to the veteran's contention that he mailed a 
claim for VA benefits to the Cleveland RO in 1990, within one 
year after leaving military service, the presumption of 
administrative regularity applies. Under the presumption of 
administrative regularity, it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA. The Court found that 
the presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).

In this case, the evidence of record does not serve to rebut 
the presumption of administrative regularity [i.e., the 
presumption that if the RO had received a claim filed by or 
on behalf of the veteran the RO would have acted upon it].  
The veteran has submitted no objective evidence which is 
supportive of his contention that a claim of entitlement to 
service connection was submitted to VA in 1990.
Of crucial interest in this case in the VA Form 21-526 which 
was filed on February 20, 1992 in Washington D.C.  [The 
veteran lived in northern Virginia at the time.]  That form 
was dated 18 February 1992, so it manifestly is not the form 
referred to by the veteran has having been mailed to the 
Cleveland RO in 1990.  In particular, in response to Item 9B 
on the form, "Have you previously filed a claim for any 
benefit with the Veterans Administration?", the veteran 
checked the box which stated "None".

To the extent that the Board must choose between the 
veteran's statement dated February 18, 1992, which was 
certified as true, and the veteran's April 20067 sworn 
testimony, the Board places greater weight on the former 
statement.  Not only is the 1992 statement closer in time to 
the events of 1990, but the more recent statement is made in 
connection with the veteran's claim for additional monetary 
benefits, when the matter of a previous filing is 
significant.  Although self-serving statements are to be 
expected in connection with claims, and such statements are 
not necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].   

The Board additionally observes that the veteran did not 
raise the matter of the lost or missing claim until 2005.  
The Board appreciates that his claims had been denied for 
much of that time, so the matter of an effective date for 
service connection was not of any practical significance.  
Nonetheless, the veteran's silence for a number of years is 
consistent with his indicating on his February 1992 
application for VA benefits that no prior claim had been 
made.  

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date earlier than the currently 
assigned February 20, 1992 may not be awarded for the 
veteran's service-connected right shoulder, cervical spine 
and left hip disabilities.  With respect to the right 
shoulder and cervical spine disabilities, the veteran did not 
timely file an earlier effective date claim.  With respect to 
all three disabilities, a preponderance of the evidence is 
against the claim.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to an effective date earlier than February 20, 
1992 for service connection for disabilities of the right 
shoulder, cervical spine, and left hip is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


